Order entered March 14, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01765-CV

  IN THE MATTER OF THE MARRIAGE OF JOHN L. ABBOTT AND MARY BETH
            ABBOTT AND IN THE INTEREST OF J.T.A., A CHILD
               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 199-54435-2011

                                             ORDER
        Before the Court is court reporter Sheri J. Vecera’s request for a thirty day extension of time

to file the record, which will consist of eight hearings, a seven-day jury trial, and approximately

3,500 pages of exhibits. We GRANT the request and ORDER the record be filed no later than

March 28, 2014.


                                                        /s/    CAROLYN WRIGHT
                                                               CHIEF JUSTICE